There is no merit to defendant’s contention that at the Rodriguez hearing (People v Rodriguez, 79 NY2d 445) he had a right to be present but out of sight of the identification witness, listening from the robing room, and that at trial he should have been permitted to sit with the jurors or that a look-alike should have been seated at the defense table. Such unusual seating arrangements, which would create logistical problems and undermine the court’s ability to control the courtroom, are unnecessary to test the reliability of familiarity testimony, cross-examination being sufficient, and once familiarity is adequately shown, unnecessary to test the reliability of identification testimony (see, People v Stuckey, 220 AD2d 223; People v Hardy, 186 AD2d 447, lv denied 81 NY2d 789). We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Wallach, Ross and Nardelli, JJ.